Dewey, J.
The court are of opinion that the construction contended for by the petitioner is not the proper construction of the Rev. Sts. c. 90, § 94, and that that section is of broader import, and was intended to exclude altogether the application of these provisions for vacating attachments to suits commenced before a justice of the peace, as well where they were subsequent, as prior attachments. The language of the section is “ that nothing contained in the eleven preceding sections shall apply to any action commenced before a justice of the peace.” This seems to be very explicit and unambiguous. The reason for excluding such cases is very obvious, when we consider the limited jurisdiction of justices of the peace, and the somewhat protracted and expensive proceedings that would arise in the hearing and determination of a cause of alleged fraudulent attachment. Exceptions overruled.